PER CURIAM.
Rosemarie Jafrancois appeals her conviction and sentence for child abuse. We affirm defendant’s conviction; however, we vacate her sentence. The court adjudicated defendant guilty of third-degree felony child abuse, § 827.04(1), Fla.Stat. (1989), and sentenced defendant to 364 days in jail and five years on probation. The trial court erred in imposing the sentence: the jail term combined with the probationary period exceeds the five-year statutory maximum sentence for a third-degree felony. Howland v. State, 420 So.2d 918 (Fla. 1st DCA 1982); § 775.082(3)(d), Fla.Stat. (1989). See Rodriguez v. State, 588 So.2d 1031, 1032 (Fla. 3d DCA 1991). Accordingly, we remand the cause for resentencing.
Conviction affirmed; sentence vacated; cause remanded.